internal_revenue_service number release date index number --------------------- --------------------- -------------------------------------------------------- ---------------------------------------- -------------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-121606-06 date date ------------------------ ------------------------ ------------------------ legend taxpayer ---------------------------------- taxpayer ---------------------------------------- taxpayer -------------------------------------------------------- trust ---------------------------------- state x ------------- year ------- year ------- adviser ---------------------------------- administrator --------------------------------------------------- auditor ------------------------------ tax preparer ---------------------- plr-121606-06 date a --------------------- date b -------------------- date c ----------------- date d -------------------- date f ---------------------- date g -------------------------- dear ------------- under sec_301_9100-1 and -3 of the procedure and administrative regulations for taxpayer taxpayer and taxpayer collectively the taxpayers and each individually taxpayer to make a consent_dividend election under sec_565 of the internal_revenue_code code facts management investment_company that was organized as a state x statutory trust in year each of the taxpayers has elected to be treated as a regulated_investment_company ric for federal income purposes each of the taxpayers files federal_income_tax returns on a calendar_year basis and uses the accrual_method of accounting custodian accounting agent and administrator for the taxpayers since date a auditor is the taxpayers’ independent auditor and tax preparer serves as the taxpayers’ tax_return_preparer the taxpayers’ investment adviser is adviser administrator has served as this responds to a letter dated date requesting an extension of time each of the taxpayers is a separate series of the trust an open-ended administrator is responsible for calculating the amount of and processing dividends on behalf of the taxpayers administrator also prepares a year-end tax provision calculation for the previous year for each taxpayer which is reviewed by auditor administrator also prepares initial drafts of the taxpayers’ federal income and excise_tax returns which are reviewed by tax preparer who then signs the returns as paid preparer initial class shares in date b each of the taxpayers began issuing shares of a in year each of the taxpayers had only a single class of shares outstanding in preparing the distribution calculation and the cot administrator considered in date c pursuant to a certificate of treasurer cot prepared by administrator plr-121606-06 second class service class shares the sole difference between the service class shares and initial class shares is that the service class shares are subject_to rule 12b-1 fees and approved by the taxpayers’ treasurer each of the taxpayers made a distribution that was approximately equal to the amount of its undistributed investment_company_taxable_income and net_capital_gain for year the date c distributions were made solely to holders of the initial class shares as of the date d record_date established for such distributions no portion of the date c distributions was paid to holders of the service class shares the issue of whether the distribution should be made to holders of the initial class shares or to holders of both initial class shares and service class shares administrator determined that the distributions should be made solely to holders of the initial class shares on the basis that the distributions represented dividends of earning generated in year when each taxpayer had one class of shares outstanding to the best of taxpayers’ management’s knowledge and recollection administrator did not raise or discuss this issue with them this determination was reflected on the cot provided by administrator to taxpayers’ treasurer taxpayers’ treasurer authorized payment of the distribution pursuant to the cot neither administrator nor tax preparer advised taxpayers to make consent_dividend elections at or before taxpayers’ year tax returns were filed taxpayers’ treasurer identified the potential tax problem with the date c distributions in date e at the quarterly meeting of the board_of trustees of the taxpayer accordingly the due_date for making a proper consent_dividend election for year was missed once the potential tax problem was identified taxpayer notified tax preparer after discussions with tax professionals initial calls were made to the national_office of the irs to discuss this issue on date f if the date c distribution were treated as a preferential_dividend under sec_562 of the code because it was paid only with respect to the initial class shares that dividend would not qualify for the dividends_paid deduction pursuant to sec_561 to the extent that is the case each of the funds could have undistributed_net_income and capital_gains for year such undistributed net investment_company_taxable_income and capital_gain could cause taxpayers to lose their ric status and or be liable for corporate level taxes law and analysis sec_565 of the code provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such sec_1_565-1 of the income_tax regulations provides that the dividends plr-121606-06 corporation and such person agrees in a consent filed with the return of such corporation in accordance with regulations prescribed by the secretary to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations including rics to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to the specified limitations by filing a consent at the time and in the manner specified in sec_1 b sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-3 provides that requests for extensions of time for regulatory sec_301_9100-3 of the procedure and administration regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer-- sec_301_9100-3 states that a taxpayer will be deemed to have acted i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-121606-06 a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all relevant facts sec_301_9100-3 reasonably and in good_faith if the taxpayer-- under sec_301_9100-3 a taxpayer will not be considered to have acted i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in the present case taxpayers acted reasonably and in good_faith as sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment demonstrated in the affidavits provided by taxpayers and administrator taxpayers reasonably relied on administrator to properly calculate the amount of and process distributions the taxpayers reliance was reasonable since administrator provides custodial and fund administration to mutual funds and the taxpayers were aware of no circumstances that would cause them to question administrator’s capabilities was not due to the intentional disregard of the tax rules but was an error on part of the administrator and taxpayers did not affirmatively choose not to file the elections taxpayers are not seeking to alter a return position or to use hindsight to request relief finally taxpayers acted promptly in filing their request for relief before the irs discovered the failure to make a regulatory election in the aggregate for the taxable_year affected by the election than taxpayers would under the facts presented taxpayers failure_to_file consent_dividend elections furthermore granting relief will not result in taxpayers having a lower tax_liability accordingly the consent of the commissioner is hereby granted for an extension plr-121606-06 have had if the elections had been timely made nor will any closed_year be affected therefore the interests of the government will not be prejudiced by granting the request for relief of time to file the forms necessary to make the sec_565 consent_dividend elections for fiscal_year ending on date g this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed or regulations which may be applicable under these facts this office makes no determination of taxpayers’ status as rics and relies on the determination of status as represented in taxpayers’ application_for relief this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed as to the application of any other provision of the code the rulings contained in this letter are based on information and representations sincerely christopher f kane branch chief branch income_tax accounting
